DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a corrected notice of allowability to address prior claim 9, which was dependent on cancelled claim 8.  
Claims 1, 3-6, 9-12, and 14-25 are currently pending in this application.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  (claim 9 has been amended)
Claim 9.  The method of claim 1, wherein the trusted application communicates a further subset of the received data to the first application responsive to the data request.” 

Allowable Subject Matter
Claims 1, 3-6, 9-12, and 14-25 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
See prior notice of allowance filed on 02/16/2022.  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495